Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, A.J.), entered September 19, 2005. The order denied the motion of defendants Tomas, also known as Anthony Aleksandravicius, individually and as heir and successor in interest to Kvirinas Aleksandravicius, and Vytautas Aleksandravicius, Donatas, also known as Donald Aleksandravicius, individually and as heir and successor in interest to Kvirinas Aleksandravicius, for summary judgment dismissing the amended complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present — Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.